Citation Nr: 1119147	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left ring finger injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to April 1956. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of a left ring finger injury had its onset in service or is otherwise etiologically related to an injury that occurred during his active service.

2.  The Veteran's current bilateral hearing loss is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of any incident therein.

3.  The Veteran's current tinnitus is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of any incident therein.



CONCLUSIONS OF LAW

1.  Residuals of a left ring finger injury were incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by active duty service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

3.  Tinnitus was not incurred in or aggravated by active duty service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim for residuals of a left ring finger injury, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  
 
With respect to his hearing loss and tinnitus claims, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in these matters.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The same January 2008 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative have identified any outstanding evidence that has not already been obtained.

The Board notes that the Veteran indicated in a December 2007 statement, submitted with his claim, that he was in receipt of benefits from the Social Security Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  

The Board finds that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.  Notably, an SSA inquiry completed by the RO in January 2008 reflects that the Veteran is not in receipt of SSA benefits.  In fact, in his VA Form 21-526 claim, he checked "no" in response to the question "Have you claimed or are you receiving disability benefits from the SSA?".  The Veteran himself did not identify any SSA records that would be relevant to his claims.  There is no basis to remand this matter for SSA records, if such even exist.

Next, specific VA examinations and opinions were obtained in February 2009 and March 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that the February 2009 examiner was unable to formulate an opinion without reviewing the Veteran's claims file.  However, the Veteran's claims were once evaluated by the same examiner in March 2009, which included a review of the Veteran's claims file.  The Board finds that the VA opinion obtained at that time is more than adequate.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the March 2011 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See BVA Hearing Transcript (T.) at 2.  Also, information was solicited regarding the onset of his disorders and whether he had an etiological opinion establishing a link between his military service and his disorders or continuity of these disorders from service to the present.  See T. at 4-6. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board concludes that all the available records and medical evidence has been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Left Ring Finger Injury

In terms of his present disability, the Board notes that a March 2010 VA examination reflected that the Veteran is currently diagnosed with minimal decreased strength at the left ring (4th) finger proximal interphalangeal (PIP) joint. He was diagnosed with a disability of the left ring finger.  As such, the evidence demonstrates the existence of a current left ring finger disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has considered that the service treatment records do not confirm that the Veteran suffered a left finger injury.  In fact, the Veteran's April 1956 separation examination noted a normal clinical evaluation of his upper extremities.  Moreover, there was no indication that he had any scars.  The Board has considered a photograph submitted by the Veteran in May 2009 which purportedly shows him with a bandage on his left ring finger.  Post-service records first reflect complaints of left ring finger symptomatology in his December 2007 claim, over fifty years following separation from service.

In this case, there is no dispute that Veteran is competent to report symptoms of continuous left ring finger pain since his in-service injury, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

The Board finds the Veteran's statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, he has consistently provided a history of in-service onset of a left ring finger disorder, following an in-service injury where he cut his finger while helping lift a motor.  See December 2007 statement, March 2010 VA examination, and March 2011 BVA hearing testimony.  

The Board has considered that evidence exists in the claims file which contradicts the Veteran's assertions of continuous left ring finger pain since service.  For example, at a July 2008 VA treatment visit the Veteran reported that he had hurt his left hand about a month prior, although he did not know how.  He reported at that time that his 4th and 5th digits were painful.  The Board also notes that the Veteran filed a December 1994 nonservice-connected disability pension claim and did not mention or claim any disability with respect his left hand at that time. 
	
Nevertheless, the Board has additionally considered the Veteran's DD 214 which reflects his military occupational specialty was that of an electrician mate.  Although the record does not verify the exact nature of his job duties, the Board finds that it would have been consistent with the circumstances of his service for him to have to handle a generator/electrical motor.  See 38 U.S.C.A. § 1154(a).  As such, the Board finds that it is reasonable to assume that the Veteran did in fact hurt his finger while performing his duties during his active duty service. 

Although there is an over 50-year gap between discharge and when the available post-service records first reflect complaints by the Veteran of left ring finger symptomatology, the weight of the competent evidence of record shows that his currently-diagnosed residuals of a left ring finger injury were incurred in active service. 

Significantly, a March 2010 VA examiner considered the Veteran's case.   She noted that the Veteran had minimal decreased strength of the left ring finger PIP joint.  She reflected that it was possible that the Veteran may have sustained a minimal flexor tendon laceration at the time of the original in-service injury.  She noted however, that this could be neither confirmed nor refuted at this time.  The Board parenthetically notes that pursuant to this decision the Board is making a credibility determination to concede that the Veteran's in-service injury occurred.  The VA examiner reflected that the Veteran additionally has Dupuytren's and diabetic neuropathy, both of which could affect his strength and ability to flex.  She therefore opined that "it is less likely as not that his current minor strength decrease is due solely to the original [in-service] injury." 

Although the VA examiner provides an essentially negative finding, the Board finds that her opinion, when read in a light most favorable to the Veteran, reflects that his current left ring finger disorder is caused in some part by his original in-service injury.  There are no contradictory opinions of record.



Pursuant to this decision, the Board has made a credibility determination that the Veteran's in-service injury occurred.  Therefore, in giving due consideration to the places, types, and circumstances of his service, in conjunction with a favorable reading of the March 2010 VA opinion, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for residuals of a left finger injury.  

Bilateral Hearing Loss and Tinnitus

The Veteran is claiming entitlement to service connection for bilateral hearing loss and tinnitus.   

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2010).

Initially, the Board finds that a hearing loss disability for VA compensation purposes has been shown.  A February 2009 VA audiological examination report revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
45
70
70
LEFT
55
55
65
70
70

Speech audiometry revealed speech recognition ability of 52 percent in his right ear and 68 percent in his left ear.  The diagnosis was bilateral sensorineural hearing loss and associated subjective tinnitus.  


In considering in-service incurrence, the Board notes that the service treatment records fail to demonstrate any complaints or treatment referable to hearing loss or tinnitus.  His April 1956 separation examination reflected normal whispered testing results.  Moreover, a clinical evaluation of his ears was normal at that time.  He testified that he had been provided hearing protection and that he had used the ear muffs provided "a lot of times."  See T. at 6. 

Concerning there being evidence of an in-service injury, the Veteran's military occupational specialty (MOS) was an electrician mate.  See the Veteran's DD form 214.  The Veteran testified at his March 2011 BVA hearing that he was exposed to noise while working as an electrician mate in the engine room.  See T. at 2.  Thus, while there is no documentation of hearing loss or tinnitus in service, the Board will concede that he had noise exposure.

However, there is no indication that such exposure resulted in any injury.  As was noted above, the Veteran's service treatment records do not indicate any abnormalities with respect to the Veteran's ears upon separation.  Indeed, the record is devoid of any competent medical evidence which even hints of an ear injury.  Moreover, his separation examination also reflected a normal whispered test.  

The lack of disability or injury in service does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that any current bilateral hearing loss or tinnitus is causally related to active service for the reasons discussed below.

The post-service evidence does not reflect complaints or treatment for bilateral hearing loss or tinnitus until December 2007, over fifty years following the Veteran's separation from active duty service.  Specifically, complaints associated with his hearing loss and tinnitus were first raised in his December 2007 claim.  A diagnosis of bilateral sensorineural hearing loss or tinnitus was not made until his February 2009 VA examination.  As such, the objective evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service symptomatology related to his bilateral hearing loss or tinnitus for several decades, the evidence includes the Veteran's statements and testimony asserting continuity of symptoms with respect to his hearing loss since active duty service.  The Veteran testified at his March 2011 BVA hearing that he first noticed his tinnitus 6-7 years prior.  See T. at 4.  Thus, he has only asserted continuity as to his hearing loss.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms of difficulty hearing because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of continued bilateral hearing loss since active service, while competent, is nonetheless not credible.  First, emphasis is placed on the multi-year gap between discharge from active duty service (1956) and initial reported symptoms and diagnosis as early as 2007, over 50 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  Consideration is also given to VA outpatient and inpatient treatment records dated in the early 1990s.  Those records reference numerous disabilities and disorders but that are noticeably absent any findings of complaints, treatment, or diagnosis of hearing loss.  This evidence significantly undermines the Veteran's assertion of experiencing hearing loss since service.  Indeed, when filing his claim for non-service connected pension benefits, he made no citation to hearing loss, although he identified other disabilities.  There is simply no evidence, other than his own statements, to support his assertions of experiencing bilateral hearing loss and tinnitus since service.   Even then, the Board finds the Veteran's initial answer as to the onset of his hearing loss to be vague, and that he only provided a more concrete answer when prompted.  Such weighed against the Veteran's overall credibility as well.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  

Accordingly, the Board finds the Veteran's statements asserting [in-service incurrence or continuity of symptomatology since service] lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss or tinnitus to active duty.    

To that end, the Board places significant probative value on the February and March 2009 VA examinations and opinions undertaken to specifically address the Veteran's bilateral hearing loss and tinnitus claims.  The February 2009 examiner was unable to determine the etiology of the Veteran's hearing loss or tinnitus without review of his claims file.  However, in March 2009, the same examiner was able to review the Veteran's claims file.  She opined that his bilateral hearing loss and tinnitus were less likely as not caused by or a result of military noise exposure.  The examiner indicated that there was no mention of hearing loss or tinnitus in the Veteran's C-file.  She stated that the Veteran had reported that he worked in an auto body shop for 25-30 years, with no hearing protection worn.  The examiner reflected that the pattern of the Veteran's hearing loss was not consistent with a typical noise induced hearing loss, i.e. no high-frequency slope and no noise notch were present.  She indicated that "based on these factors, the [V]eteran's hearing loss and tinnitus are less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma during service." 

The Board finds that the February 2009 VA examination, in conjunction with the March 2009 VA opinion are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file before providing her March 2009 VA opinion.  Moreover, the March 2009 VA examiner considered the information she had gathered from interviewing the Veteran and the Veteran's physical examination completed in February 2009 when formulating her opinion.  There is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed bilateral hearing loss and tinnitus, and active duty service.  Although the Veteran is competent to report that he has hearing problems and  tinnitus, he is not competent to render a medical opinion as to the etiology of these disabilities.  Moreover, the Board finds that the February/March 2009 VA examiner's opinion is the most probative evidence of record.  This is because she reviewed his records, considered his reported history, and examined the Veteran.  As such, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss or tinnitus developed in service or is due to any event or injury in service. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

Further, the Board has considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), other organic diseases of the nervous system, to include sensorineural hearing loss and tinnitus, are regarded as chronic diseases.  However, in order for the presumption to trigger, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical manifestations of sensorineural hearing loss or tinnitus within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  


(CONTINUED NEXT PAGE)


ORDER

Service connection for residuals of a left ring finger injury, is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


